SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 22, 2014 IF BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Maryland 001-35226 45-1834449 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 201 East Cherry Street, Watseka, Illinois (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(815) 432-2476 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Other Events On August 22, 2014, IF Bancorp, Inc., the holding company for Iroquois Federal Savings and Loan Association, issued a press release announcing its financial results for the quarter and year ended June 30, 2014.A copy of the press release is included as Exhibit 99.1 to this report. Item 9.01 Financial Statements and Exhibits (d)Exhibits Exhibit No.Description 99.1Press release dated August 22, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. IF BANCORP, INC. DATE: August 22, 2014 By: /s/ Alan D. Martin Alan D. Martin President and Chief Executive Officer
